Citation Nr: 0912713	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-32 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to 
January 1971.  He also had service in the South Carolina 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.


REMAND

Regarding the claim on appeal, the Board finds that further 
development is necessary.

In an April 2006 statement, the Veteran contends that he has 
experienced back pain for more than twenty years.  
Specifically, he attributes his claimed disability to his 
service as a heavy equipment operator while in active 
military service.  At an October 2008 hearing, the Veteran 
stated that, although he did not have a back injury in 
service, he frequently sought treatment for back pain in 
service.  Hearing Transcript at 3, 7.  Thus, the Veteran 
contends that service connection is warranted for a back 
disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Regarding the current disability element of a service 
connection claim, medical treatment records associated with 
the claims file include treatment for back pain and an August 
2007 x-ray report that indicates that the Veteran had no 
fractures or subluxations, but did have mild lumbar 
degenerative changes of the spine at L4-5.  In addition, a 
December 2005 treatment record from the Columbia VA Medical 
Center (VAMC) indicates that the Veteran had been prescribed 
Naprosyn by a private physician for chronic back pain; 
however, there are no private medical records associated with 
the claims file.  Nonetheless, there is some evidence of a 
current disability.

Regarding the in-service incurrence or aggravation element of 
a service connection claim, the Board first notes that the RO 
attempted to obtain the Veteran's service treatment records 
(STRs) and personnel records from the National Personnel 
Records Center (NPRC); however, the NPRC informed the RO that 
the Veteran's service records were unavailable.  See 
38 C.F.R. § 3.159(c)(2).  

In an April 2006 statement, the Veteran stated that he had no 
other information to provide VA in support of his claim; 
nonetheless, in a November 2006 statement, the Veteran 
contends that, when he entered service, his back condition 
was noted on a DD Form 47 dated June 14, 1968.  However, a 
copy of that form is not part of the claims file and, as 
noted above, the RO has been unable to obtain STRs or 
personnel records from the NPRC to corroborate the Veteran's 
contentions.  

In addition, the RO attempted to obtain records from the 
Veteran's reserve unit.  A June 2006 letter from the 
commander of the Veteran's reserve unit indicates that the 
Veteran performed alternate physical training tests because 
he had medical problems with his back and legs, but that no 
retirement physical was performed for the Veteran.  An August 
2006 letter from the Office of the Adjutant General of the 
Veteran's reserve unit indicates that the reserve unit has no 
records regarding the Veteran; a December 2007 letter from 
the former commander of the Veteran's reserve unit indicates 
that the Veteran did not take any records with him when he 
retired; and a December 2007 letter from the Veteran 
indicates that he does not have any records related to his 
reserve service.  The RO attempted to obtain the Veteran's 
reserve records from the NPRC, but, as noted above, the RO 
has been unable to obtain records from the NPRC.

Regarding the nexus element of a service connection claim, VA 
regulations require VA to obtain a medical opinion based on 
the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the etiology of the Veteran's low 
back disability.  The Board will, therefore, remand the case 
to schedule the Veteran for a VA examination to obtain a 
medical opinion regarding the medical probability that his 
claimed low back disability is attributable to military 
service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
treatment providers who might possess 
evidence relevant to treatment of low 
back pain, including the private 
physician who prescribed him Naprosyn.  
Ask the Veteran to submit records if he 
has them in his possession.  Request 
treatment records from the private 
physician who prescribed the Veteran 
Naprosyn and any other medical facility 
identified by the Veteran.  Obtain 
releases from the Veteran as necessary

2.  Obtain the Veteran's VA treatment 
records pertinent to low back treatment 
from the Columbia VAMC prepared since 
July 2007 and the Dorn VAMC prepared 
since May 2005 and associate the records 
with the claims file.  Assist the Veteran 
in obtaining any identified records.

3.  Re-contact the Veteran's National 
Guard unit to obtain records regarding 
the Veteran's service including physical 
examinations, service medical treatment 
records, line of duty determinations, and  
verification of periods of service.  If 
the reserve unit is unable to provide 
records, ask for an explanation as to why 
the records are missing.

4.  Ask the Veteran to provide a copy of 
the DD Form 47 he referenced and all 
other service related records he may have 
in his possession.

5.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a back 
disability.  The examiner should then 
discuss the etiology and the onset of any 
diagnosed disability.  The examiner 
should indicate whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed low back disability is related 
to the Veteran's period of active duty 
service or a period of active duty for 
training or inactive duty training.  The 
bases for the opinion provided should be 
explained in detail.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a low back disability.  If 
the benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

